
	
		II
		109th CONGRESS
		2d Session
		S. 3820
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To expand broadband access for rural
		  Americans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Broadband for Rural America Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)High speed
			 broadband communications is no longer a luxury. It has become a vital service
			 for all Americans, much like water, sewer, gas, and electricity are essential
			 resources for our daily lives.
			(2)Broadband
			 infrastructure is critical to community and economic development, by
			 encouraging investment, creating jobs, improving productivity, fostering
			 innovation, and increasing consumer benefits.
			(3)Despite the
			 ongoing efforts by traditional communications carriers to expand broadband
			 services, the rate of deployment in America is still far from ideal. Recent
			 reports indicate that America continues to trail other leading industrialized
			 countries, per capita, in the availability and use of broadband
			 communications.
			(4)As our Nation
			 falls behind the developed world in broadband access, so, too, are rural
			 residents falling behind city and urban residents. In small towns and rural
			 America, broadband service remains largely non existent. In places where it is
			 available, rural broadband customers often pay more for inferior quality than
			 customers in cities and urban areas.
			(5)A national policy
			 is needed to accelerate the deployment of broadband services so that, no matter
			 where they live, every American can have access to affordable and high-quality
			 broadband service as soon as possible.
			3.PurposeThe purposes of this Act are to encourage
			 the rapid deployment of high quality and affordable high speed broadband
			 service to every corner of our Nation by—
			(1)establishing a
			 new source of funding for entities that work to identify unserved regions of
			 the Nation and to address the lack of broadband service in those areas;
			(2)reforming the
			 rural broadband loan program to ensure that Federal funds are provided only to
			 qualified entities that will serve truly rural and unserved regions of the
			 Nation, while providing statutory authority and Federal funding for the rural
			 broadband grant program;
			(3)making more
			 unlicensed spectrum available for innovative wireless broadband uses that will
			 not cause harmful interference and degradation of service to other wireless
			 services;
			(4)encouraging
			 rural, regional, and smaller wireless carriers to enter the wireless broadband
			 market by reconfiguring the size of spectrum auctions into smaller market
			 sizes; and
			(5)studying policies
			 and programs adopted by State and local governments that have worked to provide
			 incentives for rapid broadband deployment.
			4.Broadband Access
			 Trust Fund and Office of Broadband Access
			(a)Establishment
				(1)Fund
			 establishedThere is established in the Treasury of the United
			 States the Broadband Access Trust Fund.
				(2)Office
			 established
					(A)In
			 generalThere is established within the Federal Communications
			 Commission the Office of Broadband Access.
					(B)DutiesThe
			 Office of Broadband Access shall coordinate the use of all resources within the
			 Fund, as such resources relate to the expansion of broadband technology into
			 rural or unserved areas.
					(3)DepositsThe
			 Fund shall consist of—
					(A)the amounts
			 appropriated pursuant to subsection (f); and
					(B)1 percent of the
			 proceeds of any auction for any bands of frequencies conducted pursuant to
			 section 309(j) of the Communications Act of
			 1934 (47 U.S.C. 309(j)).
					(4)Fund
			 availability
					(A)AppropriationThere
			 are appropriated from the Fund such sums as are authorized by the board to be
			 disbursed for grants under this section.
					(B)Reversion of
			 unused FundsAny grant proceeds that remain unexpended at the end
			 of the grant period, as determined under subsection (c)(3), shall revert to and
			 be deposited in the Fund.
					(b)Board of
			 directors
				(1)EstablishmentThe
			 Fund shall be administered by the Office of Broadband Access, in consultation
			 with a board of directors comprised of 5 members, appointed by the Chairman of
			 the Federal Communications Commission, with experience in 1 or more of the
			 following fields:
					(A)Grant and
			 investment management.
					(B)Advanced
			 communications technology.
					(C)Rural
			 communications services.
					(D)Community-based
			 economic development.
					(2)FunctionsThe
			 board shall—
					(A)establish
			 reasonable and prudent criteria for the selection of grant recipients under
			 this section;
					(B)determine the
			 amount of grants awarded to such recipients; and
					(C)review the use of
			 grant funds by such recipients.
					(3)Compensation
			 prohibited; expenses providedThe members of the board shall
			 serve without compensation, but may, from appropriated funds available for the
			 administrative expenses of the Federal Communications Commission, receive
			 travel expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
				(c)Purpose and
			 activities of the fund
				(1)Grant
			 purposesIn order to achieve the objectives and carry out the
			 purposes of this section, the Office of Broadband Access is authorized to make
			 grants, from amounts deposited pursuant to subsection (a)(2) and from the
			 interest or other income derived from the Fund—
					(A)to study the lack
			 of affordable broadband communications services in particular unserved regions
			 of the nation, particularly in rural areas; and
					(B)to take steps
			 toward providing such services to such regions.
					(2)Grant
			 preferenceIn making grants from the Fund, the Office of
			 Broadband Access shall give preference to eligible individuals or entities that
			 are proposing rural or community-based partnerships to encourage economic
			 development in unserved regions of the nation, particularly in rural
			 areas.
				(3)Grant
			 availabilityGrants from the Fund shall be made available on a
			 single or multi-year basis to facilitate long term planning.
				(d)Eligible
			 entities
				(1)In
			 generalThe following organizations and entities are eligible to
			 apply for funds under this section:
					(A)An agency or
			 instrumentality of a State or local unit of government (including an agency or
			 instrumentality of a territory or possession of the United States).
					(B)A nonprofit agency
			 or organization that is exempt from taxes under section 501(c)(3) of the
			 Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)).
					(C)An institution of
			 higher education.
					(D)Any legally
			 organized incorporated organization or other legal entity, including a
			 cooperative, a private corporation, or a limited liability company.
					(2)Preference
					(A)Nonlicensed
			 entitiesIn determining which legally organized incorporated
			 organizations or other legal entities shall receive grants from the Fund, the
			 Office of Broadband Access shall give preference to those organizations and
			 entities that are not already licensed by the Federal Communications Commission
			 to provide voice, data, video, or other communications or information
			 services.
					(B)Secondary
			 priority for already licensed entitiesThe Office of Broadband
			 Access shall only award grants from the Fund to those organizations and
			 entities that are already licensed by the Federal Communications Commission to
			 provide voice, data, video, or other communications or information services
			 only after all applications by nonlicensed organizations described in
			 subparagraph (A) have been considered.
					(e)Permissible uses
			 of FundsAmounts made available by grants from the Fund under
			 this section may be used by eligible entities for conducting feasibility
			 studies, mapping, economic analysis, and other activities done to
			 determine—
				(1)the reasons for
			 the lack of affordable broadband communications services in particular unserved
			 regions of the nation, particularly in rural areas; and
				(2)the scale, scope,
			 and type of broadband services most suitable for each particular unserved
			 area.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Fund $10,000,000 for fiscal year 2007 and each of the 5 succeeding fiscal
			 years.
			(g)Reports
				(1)By grant
			 recipientsEach grant recipient shall submit to the Federal
			 Communications Commission and the board a report on the use of the funds
			 provided by the grant.
				(2)By FCC
					(A)In
			 generalThe Federal Communications Commission shall annually
			 submit to Congress a report on the operations of the Fund and the grants made
			 by the Fund.
					(B)Required
			 contentThe report required under subparagraph (A) shall
			 include—
						(i)an
			 identification of the grants made, the recipients thereof, and the planned uses
			 of the amounts made available;
						(ii)a
			 financial report on the operations and condition of the Fund; and
						(iii)a
			 description of the results of the use of funds provided by grants under this
			 section, including the status of broadband availability in the regions covered
			 by such grants.
						(C)Information
			 required
						(i)In
			 generalThe Federal Communications Commission shall revise FCC
			 Form 477 reporting requirements not later than 180 days after the date of
			 enactment of this Act to require broadband service providers to report the
			 following information:
							(I)Identification of
			 location where the provider provides broadband service to customers, identified
			 by zip code plus 4 digit location (referred to in this subparagraph as
			 service area).
							(II)Percentage of
			 residential households and businesses in each service area that are offered
			 broadband service by the provider, and the percentage of such residential
			 households and businesses that subscribe to each service plan offered.
							(III)The average
			 price per megabit of download speed and upload speed in each service
			 area.
							(IV)Identification
			 by service area of the provider’s broadband service’s actual average
			 throughput, and contention ratio of the number of users sharing the same
			 line.
							(ii)ExceptionThe
			 Federal Communications Commission may exempt a broadband service provider from
			 the requirements of this subparagraph if the Federal Communications Commission
			 determines that a provider’s compliance with the reporting requirements is cost
			 prohibitive, as defined by the Federal Communications Commission.
						(D)ReportThe
			 Federal Communications Commission shall provide to Congress on an annual basis
			 a report, using available Census Bureau data, containing the following
			 information for each service area that is not served by any broadband service
			 provider:
						(i)Population.
						(ii)Population
			 density.
						(iii)Average per
			 capita income.
						(h)RegulationsThe
			 Federal Communications Commission may prescribe such regulations as may be
			 necessary and appropriate to carry out this section.
			(i)DefinitionsAs
			 used in this section—
				(1)the term the
			 Fund means the Broadband Access Trust Fund established pursuant to
			 subsection (a); and
				(2)the term the
			 board means the board of directors established pursuant to subsection
			 (b).
				5.USDA broadband
			 program reforms
			(a)ReauthorizationSection
			 601(k) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(k)) is amended
			 by striking 2007 and inserting 2012.
			(b)Clarification
			 of eligible rural communitySection 601(b)(2) of the Rural
			 Electrification Act of 1936 (7 U.S.C. 950bb(b)(2)) is amended to read as
			 follows:
				
					(2)Eligible rural
				communityThe term eligible rural community means
				any area of the United States that is not—
						(A)included within
				the boundaries of any incorporated city, village, borough, or town with a
				population in excess of 25,000 inhabitants;
						(B)located within 10
				miles of any such city, village, borough, or town; and
						(C)an area where a
				majority of its residential customers have access to broadband service offered
				at a price per megabit of download speed and upload speed comparable to the
				nearest urban
				area.
						.
			(c)Additional
			 requirements for eligible entitiesSection 601 of the Rural
			 Electrification Act of 1936 (7 U.S.C. 950bb) is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking (1) In
			 general.—; and
					(B)by striking
			 paragraph (2); and
					(2)in subsection
			 (d)(1)—
					(A)in subparagraph
			 (A), by striking ; and and inserting a semicolon;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)demonstrate that
				any loan or loan guarantee obtained under this section will be used only to
				furnish, improve, or extend broadband service to those eligible rural
				communities.
							.
					(d)Community
			 Connect Grant programTitle VI of the Rural Electrification Act
			 of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at the end the
			 following:
				
					602.Community
				Connect Grant program
						(a)PurposesThe purposes of this section are—
							(1)to provide financial assistance in the form
				of grants to eligible applicants that will provide, on a community-oriented
				connectivity basis, broadband service that fosters economic growth and delivers
				enhanced educational, health care, and public safety services; and
							(2)to ensure the
				deployment of broadband service to extremely rural, lower-income communities on
				a community-oriented connectivity basis.
							(b)Grants
				authorized
							(1)In
				generalThe Secretary may
				award a grant to any eligible applicant to provide broadband services in
				accordance with the provisions of this section.
							(2)Award
				basisThe Secretary shall award grants under this section on a
				competitive basis.
							(c)Eligible
				applicantTo be eligible to obtain a grant under this section, an
				applicant shall—
							(1)be—
								(A)legally organized
				as an incorporated organization;
								(B)an Indian tribe
				or tribal organization, as defined in subsections (b) and (c) of section 4 of
				the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(b)
				and (c));
								(C)a State or local
				unit of government;
								(D)an institution of
				higher education; or
								(E)any other legal
				entity, including a cooperative, a private corporation, or a limited liability
				company organized on a for-profit or not-for-profit basis;
								(2)have the legal
				capacity and authority to—
								(A)own and operate
				the broadband facilities proposed in its application;
								(B)enter into
				contracts; and
								(C)otherwise comply
				with applicable Federal statutes and regulations; and
								(3)develop a project
				that—
								(A)serves an
				eligible rural community;
								(B)deploys basic
				broadband service, free of all charges for at least 2 years, to all critical
				community facilities located within a proposed service area;
								(C)offers basic
				broadband service to residential and business customers within a proposed
				service area; and
								(D)provides—
									(i)a
				community center with at least 10 computer access points within a proposed
				service area; and
									(ii)broadband
				service to such centers free of charge for at least 2 years.
									(d)Application
							(1)SubmissionEach
				applicant seeking a grant under this section shall submit an application
				containing—
								(A)any information
				or documentation required under section 1739.15 of title 7, Code of Federal
				Regulations; and
								(B)such other
				information or documentation that the Secretary may require.
								(2)Review and
				Scoring of applicationsThe Secretary shall review and score any
				applications received under this section using the same methods, and in the
				same manner, as described in sections 1739.16 and 1739.17 of title 7, Code of
				Federal Regulations.
							(e)Use of
				fundsA grant awarded to an eligible applicant pursuant to this
				section may be used to—
							(1)construct,
				acquire, or lease facilities, including spectrum, to deploy broadband service
				to all participating critical community facilities and all required facilities
				needed to offer such service to residential and business customers located
				within a proposed service area;
							(2)improve, expand,
				construct, or acquire a community center that furnishes free access to
				broadband service, provided that such community center is open and accessible
				to area residents before, during, and after normal working hours and on
				Saturday or Sunday;
							(3)purchase any end
				user equipment needed to carry out the project of the applicant described in
				subsection (c)(3);
							(4)pay the operating
				expenses incurred in providing—
								(A)broadband service
				to critical community facilities for the first 2 years of operation; and
								(B)training and
				instruction on how to use such services; and
								(5)purchase any
				land, building, or building construction needed to carry out the project of the
				applicant described in subsection (c)(3).
							(f)Matching
				requirement
							(1)In
				generalEach eligible applicant shall contribute not less than 15
				percent of the grant amount requested in any application.
							(2)FormThe
				matching contribution described in paragraph (1) may be in the following
				form:
								(A)Cash for eligible
				grant purposes.
								(B)In-kind
				contributions for purposes that could have been financed with grant funds under
				this section. In-kind contributions shall be new or non-depreciated assets with
				established monetary values. Manufacturers’ or service providers’ discounts
				shall not be considered a matching contribution.
								(C)The rental value
				of space provided within an existing community center, provided that such space
				is provided free of charge to such applicant, for the first 2 years of
				operation.
								(D)Salary expenses
				incurred for any individual operating the community center, for the first 2
				years of operation.
								(E)Expenses incurred
				in operating a community center, for the first 2 years of operation.
								(3)Prior
				costsCosts incurred by an applicant, or by others on behalf of
				an applicant, for facilities, installed equipment, or other services rendered
				prior to submission of a completed application shall not be considered an
				acceptable use of grant funds under subsection (e) or a matching
				contribution.
							(4)Rental
				valuesRental values of space provided, as described in paragraph
				(1)(C), shall be substantiated by rental agreements documenting the cost of
				space of a similar size in a similar location.
							(5)Reasonableness
				reviewRental values, salaries, and other expenses incurred in
				operating a community center shall be subject to review by the Secretary for
				reasonableness in relation to the scope of the applicant's project described in
				subsection (c)(3).
							(6)Other
				assistanceAny financial assistance from any other Federal source
				shall not be considered a matching contribution under this section unless there
				is a Federal statutory exception specifically authorizing the Federal financial
				assistance to be considered as such.
							(g)Other
				requirementsEach applicant shall comply with the reporting,
				oversight, and auditing requirements described in sections 1739.19 and 1739.20
				of title 7, Code of Federal Regulations.
						(h)DefinitionsAs
				used in this section:
							(1)Basic broadband
				serviceThe term basic broadband service means the
				broadband service level provided by an applicant at the lowest rate or service
				package level for residential or business customers, as appropriate, provided
				that such service meets the requirements of this section.
							(2)Broadband
				serviceThe term broadband service means providing
				an information-rate equivalent to at least 200 kilobits/second in the
				consumer’s connection to the network, both from the provider to the consumer
				(downstream) and from the consumer to the provider (upstream).
							(3)Community
				centerThe term community center—
								(A)means a public
				building, or a section of a public building with at least 10 computer access
				points, that is used for the purposes of providing free access to or
				instruction in the use of broadband service, and is of the appropriate size to
				accommodate this purpose; and
								(B)may include
				schools, libraries, or a city hall.
								(4)Computer access
				pointThe term computer access point means a
				computer terminal with access to basic broadband service.
							(5)Critical
				community facilitiesThe term critical community
				facilities means any public school or education center, public library,
				public medical clinic, public hospital, community college, public university,
				or any law enforcement, fire, or ambulance station in a proposed service
				area.
							(6)End user
				equipmentThe term end user equipment means
				computer hardware and software, audio or video equipment, computer network
				components, telecommunications terminal equipment, inside wiring, interactive
				video equipment, or other facilities required for the provision and use of
				broadband service.
							(7)Rural
				areaThe term rural area means any area of the
				United States that is not—
								(A)included within
				the boundaries of any incorporated or unincorporated city, village, borough, or
				town with a population in excess of 25,000 inhabitants; and
								(B)located within 10
				miles of any such city, village, borough, or town.
								(8)SecretaryThe
				term Secretary means the Secretary of Agriculture.
							(9)Service
				areaThe term service area means a single
				community, and may include the unincorporated areas or locally recognized
				communities, not recognized in the most recent decennial census performed by
				the Bureau of the Census, located outside and contiguous to the boundaries of
				such community, in which the applicant proposes to provide broadband
				service.
							(10)SpectrumThe
				term spectrum means a defined band of frequencies that will
				accommodate broadband
				service.
							.
			6.USDA
			 rulemakingThe Secretary of
			 Agriculture shall initiate and complete a rulemaking to—
			(1)consider and
			 adopt, as necessary in the discretion of the Secretary, the recommendations set
			 forth in audit report 09601–4–Te, issued in September 2005, entitled
			 Rural Utilities Service Broadband Grant and Loan Programs by the
			 Inspector General of the United States Department of Agriculture; and
			(2)review and
			 propose recommendations as to how to best coordinate the application process of
			 the broadband loan and loan guarantee program under section 601 of the Rural
			 Electrification Act of 1936 and the Community Connect Grant program under
			 section 602 of such Act, as added by section 2 of this Act.
			7.Unlicensed
			 devices for rural wireless broadband
			(a)Completion of
			 orderNot later than 18 months after date of enactment of this
			 Act, the Federal Communications Commission shall issue a final order in the
			 matter of Unlicensed Operation in TV Broadcast Bands, ET Docket No.
			 04–186.
			(b)ConditionsIn
			 completing the final order described in subsection (a), the Federal
			 Communications Commission shall—
				(1)permit certified
			 unlicensed devices to use, in non-exclusive terms, unassigned, non-licensed
			 television broadcast channels between 54 MHz and 698 MHz in rural areas;
				(2)protect incumbent
			 certified low power auxiliary stations from harmful interference by requiring
			 certification of unlicensed devices prior to permitting such devices to access
			 or use unassigned, non-licensed television broadcast channels between 54 MHz
			 and 698 MHz in rural areas, and including in the certification proof of
			 successful completion of laboratory and field testing by an independent
			 laboratory demonstrating that unlicensed devices do not cause harmful
			 interference to incumbent certified low power auxiliary stations;
				(3)protect incumbent
			 certified low power auxiliary stations from harmful interference by prohibiting
			 certified unlicensed devices from operating on any television broadcast channel
			 between 54 MHz and 698 MHz in rural areas already in use by an incumbent
			 certified low power auxiliary station; and
				(4)consider
			 additional ways to protect incumbent certified low power auxiliary stations
			 from harmful interference, such as reserving certain television broadcast
			 channels for exclusive use by incumbent certified low power auxiliary
			 stations.
				(c)DefinitionsAs
			 used in this section:
				(1)Certified
			 unlicensed deviceThe term certified unlicensed
			 device means any unlicensed device certified under subsection (b)(2)(D)
			 operating in a fixed location, whose primary purpose is to provide broadband
			 service to rural areas.
				(2)Incumbent
			 certified low power auxiliary stationThe term incumbent
			 certified low power auxiliary station means any certified low power
			 wireless microphone, personal wireless monitor, or other audio auxiliary
			 equipment operating on television broadcast channels between 54 MHz and 698
			 MHz, used for entertainment, religious, news-gathering, governmental, business,
			 or personal consumer purposes to provide real-time, high-quality audio
			 transmissions over distances of approximately 100 meters.
				(3)Rural
			 areaThe term rural area means any rural service
			 area or rural statistical area, as defined by the Federal Communications
			 Commission.
				8.Spectrum auction
			 for rural wireless broadbandNot later than February 1, 2007, the Federal
			 Communications Commission shall initiate a proceeding—
			(1)to reevaluate and
			 reconfigure its band plans for the upper 700 MHz band (currently designated
			 Auction 31) and for the unauctioned portions of the lower 700 MHz band
			 (currently designated as Channel Blocks A, B, and E) so as to designate up to
			 12 MHz of paired recovered analog spectrum (as defined in section
			 309(j)(15)(C)(vi) of the Communications Act of 1934 (47 U.S.C.
			 309(j)(15)(C)(vi))); and
			(2)to reconfigure
			 its band plans to include spectrum to be licensed for small geographic license
			 areas, taking into consideration the desire to promote infrastructure build-out
			 and service to rural and insular areas and the competitive benefits, unique
			 characteristics, and special needs of rural, regional, and smaller wireless
			 carriers.
			9.Public-private
			 task force on broadband initiatives
			(a)EstablishmentThere
			 is established a task force to be known as the Rural Broadband Access
			 Task Force (referred to in this section as the Task
			 Force).
			(b)Membership
				(1)In
			 generalThe Task Force established under this section shall be
			 composed of 11 members, of whom—
					(A)3 shall be appointed by the
			 President;
					(B)2 shall be appointed by the Majority Leader
			 of the Senate;
					(C)2 shall be appointed by the minority Leader
			 of the Senate;
					(D)2 shall be appointed by the Speaker of the
			 House of Representatives; and
					(E)2 shall be appointed by the minority Leader
			 of the House of Representatives.
					(2)QualificationsThe membership of the Task Force
			 established under this section shall include—
					(A)at least 6
			 members of whom—
						(i)all
			 shall be recognized experts in the field of communications;
						(ii)2
			 shall be employees of the Federal Government;
						(iii)2
			 shall be employees of State governments; and
						(iv)2
			 shall be employees of local governments;
						(B)at least 1 member
			 who shall be a representative of a consumer or public interest
			 organization;
					(C)at least 1 member
			 who shall be a representative of interested trade associations;
					(D)at least 1 member
			 who shall be a representative of interested academic institutions; and
					(E)at least 2
			 members all of whom shall be especially qualified to serve on the Task Force by
			 virtue of their education, training, or experience, particularly in the field
			 of rural communications access issues.
					(3)ChairpersonEach
			 year, the Task Force shall elect a Chairperson from among its members.
				(4)Vice
			 ChairEach year, the Task Force shall elect a Vice Chair from
			 among its members.
				(c)DutiesThe
			 Task Force shall—
				(1)conduct a
			 comprehensive survey of legislative, regulatory, or administrative policies or
			 programs adopted by States to encourage rapid deployment of broadband
			 services;
				(2)study policies or
			 programs that have been successful in providing incentives for communications
			 carriers to deploy or expand services in areas that lacked such services before
			 the introduction of such incentives; and
				(3)study traditional
			 incentives, such as tax credits or financial subsidies, as well as innovative
			 efforts, including public and private partnership programs and best practices
			 that have worked well in encouraging communications carriers to deploy or
			 expand services in areas that lacked such services, particularly in those
			 States with large unserved rural areas.
				(d)ReportNot
			 later than 6 months after all the members of the Task Force have been appointed
			 under subsection (b), the Task Force shall submit a report to Congress and to
			 the governor of each State detailing a comprehensive list of policies and
			 programs adopted by States that have succeeded in providing incentives for
			 communications carriers to deploy or expand services in areas that lacked such
			 services before the introduction of such incentives.
			(e)Working
			 groups
				(1)In
			 generalThe Task Force may establish such working groups as the
			 Task Force determines necessary in order to assist the Task Force in carrying
			 out this subsection.
				(2)MembershipAny
			 working group established under paragraph (1) may include such members as the
			 Task Force determines necessary, including individuals who were not appointed
			 as a member of the Task Force under subsection (b).
				(f)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
			
